Citation Nr: 1129998	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from May 1969 to July 1971, from February 1979 to January 1982, from April 1985 to February 1998, from February 2007 to February 2008, and additional unverified periods of active service in 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in March 2010.  The Board reopened the appellant's claim for entitlement to service connection for bilateral ankle disability and remanded the claim for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the mandates of the March 2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the March 2010 remand, the Board requested that the appellant be afforded a medical examination to furnish an opinion as to: (1) whether it is at least as likely as not (50 percent or greater) that the appellant has a current ankle disability; (2) whether it is clear and unmistakable that a "chronic" right and/or left ankle disability was present on entrance to service, and if so, whether it is clear and unmistakable that any such ankle disability was not aggravated by active service; and (3) whether any current chronic ankle disability initially demonstrated in service is etiologically related to the appellant's active service.

The appellant's ankles were evaluated at a VA examination in September 2010.  The VA examination report reflects that the appellant had right and left ankle tenderness.  September 2010 X-rays, completed for the examination, reflect that the appellant had left and right mild degenerative arthritis in the tibiotalar joints.  The VA examiner opined that the appellant's bilateral ankle arthritis is not caused by or a result of his military service, and stated that he did not believe the appellant's military service aggravated his bilateral ankle condition.  However, the examiner did not provide a full rationale for his opinions.  He stated that there is no evidence of a service related injury to either his right or left ankle and that the appellant had multiple episodes of pre and post service ankle injuries.  He noted that a medical examination dated in April 1995 noted that the appellant had normal strength and range of motion examinations for his lower extremities.  The Board finds that the VA examiner's rationale is insufficient as he did not fully explain his reasoning.  Moreover, the VA examiner did not provide an opinion as to whether it is clear and unmistakable that a chronic right and/or left ankle disability was present on entrance to service.  Additionally, the VA examiner did not specifically address whether it is clear and unmistakable that the appellant's ankle disability was not aggravated by active service.  As the VA examiner did not address all of the issues noted in the March 2010 remand and did not provide a complete rationale for his opinions, the Board finds that the September 2010 VA examination report is inadequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the claim must be remanded for a new VA opinion.

In the March 2010 remand, the Board noted that the appellant had asserted that he had additional active service beginning in 2008.  A May 2008 statement from the appellant reflects that he was reactivated in April 2008 and expected to be active for one year.  The Board requested that the Agency of Original Jurisdiction (AOJ) verify all periods of the appellant's military service from 2008 and attempt to obtain the appellant's service treatment records from 2007 to date.  Although service treatment records have been associated with the claims file from the appellant's period of active service from February 2007 to February 2008, there are no records verifying the appellant's active service from April 2008.  Additionally, there is no indication the AOJ attempted to verify any period of active service from April 2008.  Consequently, on remand, the AOJ should verify all periods of the appellant's military service from 2008 and attempt to obtain the appellant's service treatment records from 2008 to date.

In an April 2011 statement, the appellant stated that he had requested additional records from the John Dingell VA Medical Center in Detroit, Michigan, and that he would forward additional information when it was received.  The VA treatment records in the file only date to April 2010.  Consequently, the Board requests the appellant's complete VA treatment records from April 2010 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate resource and verify all periods of the appellant's military service from 2008, to include any service beginning in April 2008.

2.  Obtain the appellant's service treatment records from 2008 to date, not already associated with the claims file.

3.  Obtain all of the appellant's VA treatment records from April 2010 to present, including records from the John Dingell VA Medical Center in Detroit, Michigan.  If no records are available, the claims folder must indicate this fact.

4.  After any records obtained have been associated with the claims file, request a VA opinion from an appropriate clinician.  The clinician is requested to furnish an opinion as to:

(1)  Whether it is clear and unmistakable that a "chronic" right and/or left ankle disability was present on entrance to service, and if so, whether it is clear and unmistakable that any such ankle disability was not aggravated by active service; and

(2)  Whether any current chronic ankle disability initially demonstrated in service is at least as likely as not etiologically related to the appellant's active service.

The examiner should consider the appellant's pre-service ankle injury, any post service ankle fracture, and the appellant's in-service physical profiles which precluded some physical activities.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the clinician would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral ankle disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


